The opinion of thé court was delivered by
Read, J.
The note in this case was, in its wording, joint and several, and was payable to Samuel Guldin, Jr., or order, and was signed at the bottom, “D. B. Linderman.” On the back of the note were the names of H. Y. Linderman and F. Linderman; and it was argued, that these three persons were the joint and several makers of it, and liable as such. If the names of these individuals had been inserted in the body of the note, then it might have been fairly argued that the place of the signatures would be immaterial, as they could only sign in one character.
Such, however, was not the case here, for, primá facie, the signatures were those of endorsers, being on the back of the note, and not of drawers, which, properly, should be on the face, and below the body of the note. Such is the law of England and of this state, and therefore, on the face of the paper, without any *60other evidence, the plaintiff could not treat Frederick Linderman as a maker of the note.
The declarations offered to be proved of Frederick Linderman do not alter the case, because neither of them showed or tended to show that he signed as a maker, or considered himself liable as such.
Judgment affirmed.